DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Restriction Election
Acknowledgement is here made of applicant’s response to the requirement for restriction set forth on March 30th, 2021, wherein applicant has elected to prosecute the design of Group I. In view of applicant’s election of Group I, Groups II-IV have been withdrawn from further consideration by the examiner (see 37 CFR 1.142(b)), as being for a non-elected design. Election was made without traverse in the reply filed on April 1st, 2021. 

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 

Drawings
Merging lines
The drawings are objected to due to the merging of both broken and solid lines. Particularly in Figures 1, 2, 5, 6, 9, 10, 12, 15-20, 21, and 23, the merging of lines makes it difficult to clearly delineate single lines from double line edges. Furthermore the merging of lines has caused some surfaces to appear solid black (see enlarged insets on next page for examples of merging line and solid black). Solid black surface shading is not permitted except when used to represent the color black as well as color contrast. See 37 CFR 1.84 (l) (m). Corrected drawings of Figures 1, 2, 5, 6, 9, 10, 12, 15-20, 21, and 23, free of such merging lines and solid black surfaces, are required in response to the office action. 

    PNG
    media_image1.png
    1860
    1193
    media_image1.png
    Greyscale

Inconsistencies 
In Figure 15 the end of the handle (A) is shown in solid lines, while in the other Figures the handle is shown in broken lines as forming no part of the claim (Fig 12 included on next page as example). In Figure 23 the arc of the handle is visible through an aperture and is drawn in solid lines (B), while in the other Figures the handle is in broken lines. See annotated drawing. Corrected drawings of Figure 15 and Figure 23 are required to overcome this objection. 

    PNG
    media_image2.png
    1599
    1326
    media_image2.png
    Greyscale

Replacement Drawings
Corrected drawing sheets are required in reply to the Office Action to avoid abandonment of the application. If applicant's response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant. Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84c) so as not to obstruct any portion of the drawing figures. 

Please submit the replacement sheets no later than payment of the issue fee. 
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter, prohibited by 35 U.S.C. 132 and 37 CFR 1.121. This pertains to either: the addition to, or the removal of, any elements shown in the originally disclosed design. 

Specification
Figure Descriptions
The description for Figures 8, 9, 16 and 17 are objected to as they make reference to functional features of the article. Function and structure fall under the realm of utility patent applications. See MPEP 1503.01, subsection II. Any description of the design in the specification, other than a brief description of the drawing, is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description (MPEP 1503.01, subsection II). In addition, it is tacitly understood that the drawings are for purposes of illustration. For the purpose of clearly describing what is shown in the drawings (see MPEP 1503.01, subsection II and for the purpose of clearly relating the configuration of all figures to one another consistently), the Figure Descriptions must be amended to read as follows: 
--Fig. 8 is a front perspective view thereof, in an open position of use, showing exemplary articles inserted into the SAMPLE BOX;
Fig. 9 is a front perspective view thereof, without articles inserted into the SAMPLE BOX;
Fig. 16 is a front perspective view thereof, in another open position of use, showing articles inserted into the SAMPLE BOX;
Fig. 17 is a front perspective view thereof, without articles inserted into the SAMPLE BOX;--
Broken Line Statement
For the purpose of clearly describing the broken lines as shown in the drawings (see MPEP 1503.01, subsection II and MPEP 1503.02, subsection III), the broken line statement must be amended to read:
--The broken lines are shown for the purpose of illustrating environmental subject matter and parts of the article. None of the broken lines form part of the claimed design.—

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136  but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Riah Buchanan whose telephone number is 571-272-9215. The examiner can normally be reached 10am-6pm EST Monday-Friday. Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, Primary Examiner Catherine Posthauer can be reached at 571-272-0233, or the examiner’s Supervisor, Sandra Snapp, can be reached at 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/R.D.B./Examiner, Art Unit 2912                                                                                                                                                                                                        
/CATHERINE S POSTHAUER/Patent Examiner of Art Unit 2919